VALLÉE, J.
This is a companion case to People v. Karman, ante, p. 801 [303 P.2d 71], in which defendant’s conviction of abortion is affirmed. In 1953 defendant was *807charged with grand theft. On September 16, 1953, he pleaded guilty. Proceedings were suspended and he was granted probation for a period of three years.
At the time defendant was sentenced on the abortion conviction, the court revoked the probation and sentenced him to state prison on the grand theft charge, the sentence to run concurrently with that on the abortion charge. Defendant appealed from the order revoking probation. The only point made is that on reversal of the judgment in the abortion case the order revoking probation and the order and judgment sentencing defendant on the grand theft charge should be reversed.
The commission of the abortion was a violation of the terms of the probation. (People v. Robinson, 43 Cal.2d 143, 146 [271 P.2d 872].) Since the judgment in the abortion case has been affirmed, it is patent that probation was properly revoked.
Defendant also appealed from “an order made on the said date sentencing the defendant to the term prescribed by law and from an order remanding the said defendant into custody and from each and every order made in the instant action on said date.” We take it that by the order sentencing him to “the term prescribed by law” defendant means the judgment sentencing him to state prison. The other orders are nonappealable.
The order revoking probation and the judgment are affirmed. The appeal from the other orders is dismissed.
Shinn, P. J., and Wood (Parker), J., concurred.
A petition for a rehearing was denied November 26, 1956, and appellant’s petition for a hearing by the Supreme Court was denied December 12, 1956. Carter, J., was of the opinion that the petition should be granted.